

116 S4671 IS: To prohibit Federal law enforcement officers from wearing camouflage uniforms in the United States.
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4671IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Ms. Duckworth (for herself, Mr. Wyden, Mr. Kaine, Mr. Merkley, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit Federal law enforcement officers from wearing camouflage uniforms in the United States.1.Prohibition on Federal law enforcement officers from wearing camouflage uniforms in the United States(a)DefinitionsIn this section—(1)the term covered Federal law enforcement officer—(A)means—(i)an officer, employee, or agent in a position in the executive, legislative, or judicial branch of the Federal Government who is authorized by law to engage in or supervise a law enforcement function; or(ii)an employee or officer of a contractor or subcontractor (at any tier) of an agency in the executive, legislative, or judicial branch of the Federal Government who is authorized by law or under the contract with the agency to engage in or supervise a law enforcement function; and(B)does not include—(i)an officer, employee, agent, or member of the Coast Guard; (ii)a member of an Armed Force; or(iii)a military police officer; (2)the term law enforcement function means the prevention, detection, or investigation of any violation of law; (3)the term member of an Armed Force means a member of any of the armed forces, as defined in section 101(a)(4) of title 10, United States Code, or a member of the National Guard, as defined in section 101(3) of title 32, United States Code; and(4)the term United States, as used in a territorial sense, includes all places and waters, continental or insular, subject to the jurisdiction of the United States. (b)Prohibition(1)In generalExcept as provided in paragraph (2), a covered Federal law enforcement officer may not wear a uniform that includes a camouflage pattern in the United States. (2)ExceptionParagraph (1) shall not apply to the wearing of a uniform that includes a camouflage pattern that matches the surrounding environment during a period during which a covered Federal law enforcement officer is engaged in a discreet tactical operation where the ability to blend into the surroundings is judged to be necessary for the success of the operation. (c)ReportingEach agency that employees or contracts for the services of one or more covered Federal law enforcement officers shall submit to Congress a biannual report documenting any wearing of a uniform that includes a camouflage pattern by a covered Federal law enforcement officer of the agency under the exception under subsection (b)(2) during the period covered by the report, which shall include the date, operation, and justification for invoking exception. 